Citation Nr: 1621112	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to September 2, 1998 and as 70 percent disabling thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 1996 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The March 1996 decision granted service connection for PTSD that was assigned an initial 10 percent rating from January 4, 1995, and the June 2013 decision, in pertinent part, denied entitlement to a TDIU.

The Veteran submitted a timely notice of disagreement with the March 1996 decision and a statement of the case was issued in May 1996.  He perfected his appeal in June 1996 (5/8/94 VBMS, VA 9 Appeal to Board of Appeals, p.1).  A supplemental statement of the case was issued in August 1998.  There is no indication in the record that the Veteran withdrew his claim.  38 C.F.R. § 20.204 (2015).  

An August 1998 rating decision granted a 50 percent rating for PTSD from January 4, 1995 and a November 1999 decision granted a 70 percent rating from September 2, 1998.  The Board acknowledges that the issue of entitlement to an increased initial rating for PTSD was perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is not still taking action on this issue.  As such, the Board will accept jurisdiction over it at this time.


Service connection for a cerebrovascular accident was denied in an unappealed May 2007 rating decision.  The Veteran asserted that he is unable to work due to left-side paralysis and weakness from a stroke caused by stress from his service-connected PTSD in a March 2011 VA 21-8940 Veterans Application for Increased Compensation Based On Unemployability.  As such, the Board finds that this issue has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is REFERRED to AOJ for appropriate action.


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination for PTSD was in August 2003.  The Veteran was scheduled for a VA PTSD examination in June 2011 but cancelled the examination due to jury duty (6/8/11 VBMS, VA Examination, p.1).  A review PTSD examination was not rescheduled.  In June 2013, a VA neurological examiner noted the Veteran's report that he felt his PTSD was getting worse (6/4/13 VBMS, VA Examination, p.5).  Given the evidence of a change in the PTSD disability, the Board finds that new examination is necessary.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the TDIU matter, the record reflects that the Veteran's service-connected disabilities include PTSD, evaluated as 50 percent disabling prior to September 2, 1998 and 70 percent disabling thereafter; a gunshot wound (GSW) of the right hip region with fracture of the ileum, Muscle Group (MG) XVII, and neuropathy of the lateral femoral cutaneous nerve, evaluated as 40 percent disabling; diabetes mellitus with diabetic nephropathy, evaluated as 20 percent disabling; primary open angle glaucoma of both eyes, evaluated as 10 percent disabling; and, residuals of an abdominal laparotomy assigned a noncompensable evaluation.  His combined disability rating is 70 percent from January 4, 1995, 80 percent from September 2, 1998, and 90 percent from September 5, 2007.

The Board notes that the evidence developed on remand related to the service-connected PTSD will likely overlap and/or impact the TDIU matter as the rating schedule for mental disorders involve occupational impairment.

Recent medical records regarding the Veteran's treatment at the VA Community Based Outpatient Clinic (CBOC) in Hilo, Hawaii, since June 2013, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment at the VA CBOC in Hilo since June 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination. 

a. The examiner should assess the functional impact of the Veteran's PTSD in combination with his other service-connected disabilities (PTSD, GSW of the right hip region with fracture of the ileum, MG XVII, and neuropathy of the lateral femoral cutaneous nerve, diabetes mellitus with diabetic nephropathy, primary open angle glaucoma of both eyes, and residuals of an abdominal laparotomy) on his ability to obtain and maintain employment consistent with his education and occupational experience.  The examiner should note review of the claims folder and provide reasons for the opinion.

b. If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

c. If the examiner is not able to answer these questions without resort to speculation, the reasons for this inability should be provided, and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.	If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


